IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


KAREN HARRISON,                               : No. 24 MAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
HEALTH NETWORK LABORATORIES                   :
LIMITED PARTNERSHIPS, AND LEHIGH              :
VALLEY HEALTH NETWORK, INC.,                  :
                                              :
                    Petitioners               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


      Whether the Pennsylvania Human Relations Act (“PHRA”), including its
      requirement for exhaustion of remedial administrative procedures, provides
      the exclusive remedy for retaliation claims ostensibly brought under the
      Pennsylvania Whistleblower Law (“Whistleblower Law”), where the
      underlying basis for a Whistleblower Law retaliation claim is discrimination
      deemed to be unlawful under the PHRA.